Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 04/25/2022.

Claim Status
Claim(s) 1-30 are currently pending.
Claim(s) 16-22, 26 and 30 have been canceled herein by examiner's amendment.
Claim(s) 1-15, 23-25 and 27-29 are allowed, now renumbered as 1-21.

Election/Restrictions
	Applicant’s election without traverse in the reply filed on 04/25/2022 of group I, claims 1-12 is acknowledged.
Claim(s) 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP  § 821.04(b), claim(s) 13-15, 23-25 and 27-29 are directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim(s) 13-15, 23-25 and 27-29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim(s) 16-22, 26 and 30 have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I, II, VI and VIII as set forth in the Office action mailed on 1/24/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP  § 804.01.
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 1/24/2022 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 1.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.






Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As noted above the Applicant elected group I without traverse.
In the claims:
Claims 16-22, 26 and 30: (cancel)

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Tesar et al. (2013) Protein Engineering, Design and Selection volume 26 pages 655 to 662 cited in the 8/2/2019 IDS (hereinafter referred to as "Tesar") teaches a triple expression vector for expressing an antibody molecule comprising an Fc domain in in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; a eukaryotic expression signal sequence; a promoter for mediating expression in eukaryotic cells (see entire document, especially Figures 1 to 4 and pages 655 to 667).  Tessar does not explicitly teach a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic in cells.  This includes both Fc expression in prokaryotic cells fused to a phage coat protein for display on the surface of the phage and an unfused Fc expressed in the periplasm.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639